Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/7/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 7-8, the limitation, “each containing solder and a second noble metal” is confusing.  Do the bonding layers include a solder containing a second noble metal or a solder and second noble metal?
Claim 16 requires the bonding layers to be in direct connection to outermost portions of the external electrodes that contain the first noble metal.  If the plating layer covers the external electrode how can the  that contains a noble metal?
Claim 17 requires the conductive bonding layer to include both a solder material and an epoxy containing the second noble metal. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (US 2015/0036263).
Regarding claim 11, Hill et al. disclose an electronic component comprising:
a body (41); 
a pair of external electrodes (44-45) disposed on both ends of the body in a first direction (left-right), respectively, and containing a first noble metal [0029] from the body in the first direction, and
a plating layer (47) disposed on a surface of at least one of the external electrodes (44-45);
a pair of metal frames (48) connected to the pair of external electrodes, respectively; and
a pair of conductive bonding layers (49), each containing solder and a second noble metal [0046], and disposed between the pair of external electrodes (44-45) and the pair of metal frames (48), respectively,
wherein each of the pair of external electrodes (44-45) has a thickness greater than a thickness of each of the pair of conductive bonding layers (48) – fig. 8.
	Regarding claim 12, Hill et al. disclose the body comprises:
a plurality of dielectric layers (@ 1); and
first (8) and second (8’)internal electrodes, alternately disposed with respective dielectric layers interposed therebetween, having one ends exposed through both surfaces of the body in the first direction (left-right) and connected to the pair of external electrodes (44-45), respectively.
	Regarding claim 13, Hill et al. dislcose the external electrodes (44-45) comprise:
head portions (see fig. 7) disposed on both surfaces of the body in the first direction (left / right), respectively; and
band portions extending from the head portions (fig. 8) onto portions of top (top) and bottom (bottom – fig. 7) surfaces and portions of both side surfaces (front and back – see fig. 1 and 9) of the body, respectively.
Regarding claim 14, Hill et al. disclose the metal frames comprise:
support portions (@ 2 – fig. 1) bonded to the head portions (left / right) of the external electrodes (44-45), respectively; and
mounting portions (below @ 2 - see fig. 1), extending from lower ends of the support portions (@ 2 – fig. 1) in the first direction (left-right), respectively, spaced apart from the body and the external electrodes (fig. 1).
Regarding claim 15, Hill et al. disclose the conductive bonding layers (49) are disposed between the head portions of the external electrodes (44-45) and the support
portions (2) of the metal frames (48), respectively.
Regarding claim 16, as best understood, Hill et al. disclose the conductive bonding layers (49) are in direct contact with outermost portions of the plating layers (47) respectively, and each of the outermost portions of the external electrodes contains the first noble metal (Ag – 44).
Regarding claim 19, Hill et al. disclose the plating layer (47) includes a nickel plating layer [0029] covering the at least one of the external electrodes (44-45) and a tin plating layer covering the nickel plating layer [0029].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, and 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 20100243307) in view of Takeda (US 20100085681).
Regarding claim 1, McConnell et al. disclose in fig. 1, an electronic component (1) comprising: 
a body (3); 
a pair of external electrodes (7, 8), disposed on both ends of the body in a first direction, respectively;
a pair of metal frames (9, 9) connected to the pair of external electrodes (7, 8), respectively; and 
a pair of conductive bonding layers (10, 10), disposed between the external electrodes (7, 8) and the pair of metal frames (9, 9), respectively, containing a second noble metal , wherein an entire length of at least one of the conductive bonding layers in a direction perpendicular to the first direction overlap the body along the first direction.
McConnell et al. discloses the claimed invention except for a specific example where:
A) the conductive bonding layers contain a second noble metal.  
B) the pair of external electrodes comprise at least one of a nickel and copper. 
McConnell et al. disclose a lead free solder material that comprises a second noble metal (Ag – [0012] – Sn/Ag/Cu alloy (SAC)) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the conductive bonding layers so that they comprise a SAC (second noble metal), since such a form a lead-free bonding layer having good conductivity.
Takeda discloses a multilayer ceramic capacitor having external electrodes (6-13), wherein each external electrode comprises nickel [0027]-[0028].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the external electrodes of McConnell et al. from a nickel material, since such a modification would form external electrodes having desired conductivity.
 	External electrode materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and electrical properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, McConnell et al. disclose the body (2) comprises: a plurality of dielectric layers (6); and 
first (4) and second (5) internal electrodes, alternately disposed with respective dielectric layers (6) interposed therebetween, having one ends exposed through both surfaces of the body in the first direction (left-right – fig. 1) and connected to the pair of external electrodes (7,8), respectively.
Regarding claim 6, the modified McConnell et al. disclose at least one of the external electrodes includes a sintered electrode (Takeda – [0027]-[0028]) containing at least one of copper or nickel, and further includes a plating layer [0007] disposed on a surface of the sintered electrode, and
the plating layer includes a nickel plating layer (10, 11, [0029]) covering the at least one of the external electrodes and a tin plating layer (12, 13, [0029]) covering the nickel plating layer (10, 11).

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 2010/0243307) in view of Haruki et al. (US 2012/0236462).
Regarding claim 1, McConnell et al. disclose in fig. 1, an electronic component (1) comprising: 
a body (3); 
a pair of external electrodes (7, 8), disposed on both ends of the body in a first direction, respectively;
a pair of metal frames (9, 9) connected to the pair of external electrodes (7, 8), respectively; and 
a pair of conductive bonding layers (10, 10), disposed between the external electrodes (7, 8) and the pair of metal frames (9, 9), respectively, containing a second noble metal , wherein an entire length of at least one of the conductive bonding layers in a direction perpendicular to the first direction overlap the body along the first direction.
McConnell et al. discloses the claimed invention except for a specific example where:
A) the conductive bonding layers contain a second noble metal,  
B) the pair of external electrodes comprise at least one of a nickel and copper. 
McConnell et al. disclose a lead free solder material that comprises a second noble metal (Ag – [0012] – Sn/Ag/Cu alloy (SAC)) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the conductive bonding layers so that they comprise a SAC (second noble metal), since such a form a lead-free bonding layer having good conductivity.
Haruki et al. disclose external electrodes (36a, 36b) that comprise Cu or Ni [0036].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the external electrodes of McConnell et al. using copper or nickel, since such a modification would form a ceramic electronic component having external electrode with high conductivity. 
Regarding claim 7, the modified McConnell et al. disclose the conductive bonding layers (10) are in direct contact with outermost portions of the external electrodes (7, 8), respectively, and
each of the outermost portions of the external electrodes (Haruki et al.) contains at least one of copper or nickel, while not containing the first noble metal [0036].

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 2010/0243307) and Haruki et al. (US 2012/0236462) as applied to claim 7 above, and further in view of Sun et al. (US 20160203913).
Regarding claims 8-10, the modified McConnell et al. disclose each of the outermost portions of the external electrodes contains copper or copper (Haruki et al. – [0036]), while not containing the first noble metal.
The modified McConnell et al. disclose the claimed invention except for the conductive bonding layers are made of silver-epoxy.
Sun et al. disclose a non-solder conductive bonding layer that comprises a polymer containing silver [0031].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the component of McConnell et al. using the silver polymer of Sun et al., since such a modification would form a component where the bonding layer has the characteristic of high bending ability. 
Sun et al. disclose the claimed invention except for the polymer is an epoxy.
Epoxy is a well-known thermosetting polymer used in the art.
It would have been obvious to a person of ordinary skill before the effective filing date of the invention to form the polymer layer of Sun et al. with an epoxy resin, since polymer layers are selected on design considerations and tradeoff between cost, adhesive properties, and mechanical properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 2010/0243307) in view of Nakamura et al. (US 2004/0176239). 
Regarding claim 11, McConnell et al. disclose an electronic component comprising:
a body (3);
a pair of external electrodes (7, 8) disposed on both ends of the body in a first direction (left-right), 
a pair of metal frames (9, 9) connected to the pair of external electrodes (7, 8), respectively; and
a pair of conductive bonding layers (10, 10), each containing solder and a second noble metal, and disposed between the pair of external electrodes and the pair of metal frames (9, 9), respectively,
wherein each of the pair of external electrodes has a thickness greater than or equal to a thickness of each of the pair of conductive bonding layers.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2015/0036263) in view of McConnell et al. (US 20100243307).
Regarding claim 20, Hill et al. disclose the claimed invention except for at least one of the conductive bonding layers includes a tin-silver-based solder or a tin-silver-copper based solder. 
McConnell et al. disclose a lead free solder material that comprises Sn/Ag/Cu  (SAC)) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the conductive bonding layers so that they comprise a SAC (second noble metal), since such a form a lead-free bonding layer having good conductivity.
Regarding claim 21, Hill et al. disclose the plating layer comprises tin (Sn) and nickel (Ni - [0029]).
Hill et al. disclose the claimed invention except for at least one of the conductive bonding layers includes a component of the plating layer.
McConnell et al. disclose a lead free solder material that comprises Sn/Ag/Cu (SAC).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the conductive bonding layers so that they comprise a SAC, since such a form a lead-free bonding layer having good conductivity.
The modified Hill et al. disclose the conductive bonding layers include a component of the plating layer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-17, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,164,699 (‘699) in view of Hill et al. (US 2015/0036263) and McConnell et al. (US 20100243307).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 11, ‘699 discloses an electronic component comprising:
a pair of external electrodes, disposed on both ends of the body in a first direction, respectively, containing a first noble metal from the body in the first direction (C: 11, L: 3-5);
a pair of metal frames connected to the pair of external electrodes, respectively (C: 11, L: 6-7); and
a pair of conductive bonding layers, each containing a second noble metal, disposed between the pair of external electrodes and the pair of metal frames, respectively (C: 11, L: 8-10), 
wherein each of the pair of external electrodes has a thickness greater than or equal to a thickness of each of the pair of conductive bonding layers (C: 11, L: 11-15).
‘699 discloses the claimed invention except for a plating layer formed on a surface of at least one of the external electrodes and the bonding layer each containing  solder with a second noble metal. 
Hill et al. discloses a plating layer (47) formed on a surface of at least one external electrode (44-45).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of ‘699 to include a plating formed on a surface of at least one external electrode, since external electrode materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and electrical properties
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
McConnell et al. disclose a lead free solder material that comprises Sn/Ag/Cu (SAC).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the conductive bonding layers so that they comprise a SAC, since such a form a lead-free bonding layer having good conductivity.
Regarding claim 12, ‘699 disclose the body comprises: a plurality of dielectric layers (C: 12, L:1-3); and first and second internal electrodes, alternately disposed with respective dielectric layers interposed therebetween, having one ends exposed through both surfaces of the body in the first direction and connected to the pair of external electrodes, respectively (C: 12, L: 4-9) .
Regarding claim 13, ‘699 discloses the external electrodes comprise: head portions disposed on both surfaces of the body in the first direction (C: 13, L: 1-4), respectively; and band portions extending from the head portions onto portions of top
 and bottom surfaces and portions of both side surfaces of the body, respectively (C: 13, L: 5-7).
Regarding claim 14, ‘699 discloses the metal frames comprise: support portions bonded to the head portions of the external electrodes, respectively (C: 14, L: 1-4); and mounting portions, extending from lower ends of the support portions in the first direction, respectively, spaced apart from the body and the external electrodes (C: 14, L: 5-6).
Regarding claim 15, ‘699 discloses the conductive bonding layers are disposed between the head portions of the external electrodes and the support portions of the metal frames, respectively (C: 15, L: 1-4).
Regarding claim 16, ‘699 discloses the conductive bonding layers are in direct contact with outermost portions of the external electrodes, respectively, and each of the outermost portions of the external electrodes contains the first noble metal (C: 16. L: 1-5).
Regarding claim 17, ‘699 discloses each of the outermost portions of the external electrodes includes a sintered layer containing the first noble metal, and the
 conductive bonding layers include an epoxy containing the second noble metal (C: 17, L: 1-5).
Regarding claim 20, the modified ‘699 discloses a lead free solder material that comprises Sn/Ag/Cu  (SAC – McConnell et al.) 
Regarding claims 19 and 21, the modified ‘699 discloses the plating layer comprises tin (Sn) and nickel (Ni – Hill et al. - [0029]) and the conductive bonding layers (SAC – McConnell et al.) include a component of the plating layer. 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest an electronic component comprising band portions extending from the head portions onto portions of top and bottom surfaces and portions of both side surfaces of the body, respectively (claim 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848